Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18, and 19 recites the limitation "the other player".  There is insufficient antecedent basis for this limitation in the claim.  It is believed by examiner that applicant is referring to “another player”.  An amendment to overcome this rejection would include either changing “the other player” to “the another player” or “another player” to “an other player”, for example.
The dependent claims are rejected for including the indefinite language of the claims to which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyndman (US 20090240359)
In re claims 1, 18, and 19, Hyndman discloses an utterance range determination unit that determines a range in which another player is capable of recognizing spoken content is present at an utterance range when a player speaks on a basis of context information (figure 2 paragraphs 34-38, an audio dispersion envelope is determined, which determines the range at which players can hear one another, the context information includes a variety of factors such as the XYZ coordinates of the avatars, figure 3 and paragraphs 41-43 discloses the context of the direction the players are facing to affect the dispersion envelope) wherein the context information includes an amount of time that a line of sight of the player remains on a position of the other player (as described in claim 3, this is taught in figure 7 paragraphs 54-55.  The broadest reasonable interpretation of “an amount of time” is any amount of time, thus the prior art reads upon the invention as currently claimed) and wherein the utterance range determination unit is implemented via at least one processor (paragraph 6)
In re claim 2, Hyndman discloses the utterance range is a range in which another player capable of recognizing information based on voice data spoken by the player is present (figure 2, paragraphs 34-38, figure 3 paragraphs 41-43. The audio dispersion envelope show what range a player can hear one another, thus this would disclose player being capable of recognizing content.)
In re claim 3, Hyndman discloses the context information further includes voice data (it is noted by examiner that these limitations are incredibly broad.  The particulars of what constitutes “attitude 
In re claim 4, Hyndman discloses a voice data acquisition unit that acquires an utterance of the player as the voice data from the context information, wherein the utterance range determination unit determines the utterance range on the basis of the voice data (paragraph 32, a microphone receives the utterance of the player.  Paragraph 16 discloses a user being able to shout so as to increase the size of the audio dispersion envelope)
In re claim 7, Hyndman discloses a behavior information attitude information acquisition unit that acquires the behavior information and the attitude information of the context information wherein the utterance range determination unit determines the utterance range on the basis of the behavior information and the attitude information (as described in claim 3, this is taught in paragraphs 34-38, figure 3, paragraphs 41-43)
In re claim 8, Hyndman discloses a line of sight information acquisition unit that acquires the line of sight information of the context information wherein the utterance range determination unit determines the utterance range on the basis of the line of sight information (as described in claim 3, this is taught in figure 7 paragraphs 54-55)

In re claim 10, Hyndman discloses the peripheral context information includes virtual reality context information (paragraph 7 discloses the map is a virtual reality map, thus the peripheral context information is from a virtual reality context)
In re claim 11, Hyndman discloses a line of sight information acquisition unit that acquires the line of sight information of the context information, and a display unit that displays a VR space on the basis of the VR context information, wherein when a line of sight of the player stagnates at a position where a predetermined player is present in the VR space for a predetermined time on the basis of the line of sight information, the display unit displays a line of sight stagnation mark representing a time when the line of sight stagnates on a position where the predetermined player is displayed (as best understood by examiner applicant is claiming that something is displayed when another user is within the line of sight.  Paragraph 8 discloses a display which allows a user to see what the avatar is seeing (Paragraph 10 discloses avatars observing other avatars, thus when another avatar enters the line of sight of the player’s avatar, the avatar is displayed.  As best understood this other avatar would be a “stagnation mark” on the basis of line of sight information)
In re claim 12, Hyndman discloses when the line of sight of the player stagnates at a position where another player is present in the VR space which is displayed by the display unit for a time longer than a predetermined time on the basis of the line of sight information, the utterance range determination unit determines the other player as the utterance range and the display unit displays a mark indicating the determination of the utterance range by the line of sight on a position where the other player is displayed (as best understood by examiner this is attempting to claim that the stagnation 
In re claim 13, Hyndman discloses when the utterance range determination unit determines the player within the utterance range by a line of sight of the other players on the basis of the line of sight information for the other player in the VR space, the display unit displays a reception line of sight stagnation mark on a position where the other player is displayed (again, this appears to be taught by simply displaying the avatar at the location, it is unclear what a reception line of sight stagnation mark is, or what is triggering this display)
In re claim 14, Hyndman discloses in a case in which it is able to be confirmed that the reception line of sight stagnation mark is visually recognized on the basis of the line of sight information of the player in the VR space, the utterance range determination unit, the display unit displays a mark representing that eye contact is established on a position where the other player is displayed (as best understood by examiner a display of an avatar would be a mark which represents that eye contact is established)
In re claim 17, Hyndman discloses the utterance range is presented to the player by any one of a warning sound (the audio of the player is the “warning sound” as it is a sound being made by the other player)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyndman in view of Zschau (US 20130022222).
In re claim 5, Hyndman discloses the claimed invention except the utterance range determination unit determines the utterance range on a basis of the pitch of the voice data, however Zschau discloses the utterance range determination unit determines the utterance range on a basis of the pitch of the voice data (paragraph 68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hyndman with Zschau in order to allow for more realistic sound emission.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyndman in view of Alkov (US 20160315895).
In re claim 6, Hyndman discloses the claimed invention except the utterance range determination unit determines the range on a basis of a speech speed of the voice data, however Alkov discloses the utterance range determination unit determines the range on a basis of a speech speed of the voice data (paragraph 30, the distance that a voice travels is based on the number of words associated with a detected conversation within a time window, which would be a speech speed)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hyndman with Alkov in order to reduce the amount of overlapping voices within a virtual chat
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyndman in view of Smith (US 20060025216).
In re claim 15, Hyndman discloses a display unit that displays a VR space on the basis of the VR context information, a voice data acquisition unit that acquires an utterance of the player as the voice data from the context information, a transmission control unit that controls to which players included in 
Hyndman fails to disclose wherein the transmission control unit displays a voice recognition result of the voice data as text on the display unit, and in a case in which a plurality of the players is present in the utterance range, the transmission control unit sequentially moves and displays the text to each of the plurality of players in order, however Smith discloses wherein the transmission control unit displays a voice recognition result of the voice data as text on the display unit, and in a case in which a plurality of the players is present in the utterance range, the transmission control unit sequentially moves and displays the text to each of the plurality of players in order (paragraph 10, a text translation of a speech is displayed to users within range)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hyndman with Smith in order to allow for deaf people or people with their speakers muted to be able to understand what was said.
In re claim 16, Smith discloses the transmission control unit displays, on the display unit, text that is able to be visually recognized by a player within the utterance range and that is not able to be visually recognized by a player outside the utterance range (paragraph 10, players within range are provided the text of the player, and not those outside of the range)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the newly added amendments wherein the context information includes an amount of time that a line of sight of the player remains on a position of the other player overcomes the art of record, however as explained above, the broadest reasonable interpretation of “an amount of time” would include any amount of time, and the prior art’s utterance range is based on a line of sight, as such the prior art reads on the invention as currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THOMAS H HENRY/               Examiner, Art Unit 3715 

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715